Title: To James Madison from William C. C. Claiborne and James Wilkinson, 7 February 1804
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir,
New Orleans February 7. 1804
In our Letter of the 16th ultimo, we informed you that we have just then received Information, of the Arrival in the River, of a Vessel with French Troops from St. Domingo. It Appeared by the first Accounts, that a great Mortality had prevailed on Board, and we were Apprehensive of her being infected by some Contagious distemper; It now Appears, that her Company consists of Officers, Surgeons, Attendants of the Sick &c, Together with many wounded Soldiers, from the Hospitals of St. Nicholas Mole, which has lately been Evacuated.
On first hearing of this Arrival, we determined, that they Ought not to be permitted to Come up to the City, & in which Opinion, we have persisted, for Two reasons, 1st. That those People having made their Escape from a place Blockaded by the British, with whom they are at War, if our Assistance should be extended, further than to relieve their Immediate Distresses and furnish them with Necessaries to Carry them to their Own Country, or Territories, it might perhaps Justly be considered, as a Violation of Our Neutrality: on this Topic we have prin[c]ipally insisted, in Our correspondence with the Commissioner, of France: But 2dly. A more weighty Reason, in Our Minds, existed, in the Consequences to be Apprehended, from admiting, such a number of French Officers, in Addition to those now here, whose Conduct, countenanced as it is, by the Colonial Prefect, is exceedingly hostile to that Spirit & to those feelings, which the Interests of the United States, Require to be cherished; In short, the State of Things here, at the present Moment, is such, that the Arrival of these French Officers and Troops in the City, would probably have been Immediately attended, with, Consequences more or less serious to its Tranquility, & more Remotely might have endangered, our Quiet Possession of the Province; The Commissioner of France, as you will percieve, has Laboured the Point with us, but finding our Decision to be unshaken, has finally taken the Resollution, to make the necessary Arrangements, for Shiping them to France, in the National Brig, Argo, now lying here subject to his Orders; For your information, we inclose you Copies of our Correspondence, with him on this Subject, (marked (A No. 1 to No 24) up to the Close of the last Month, since which, some other Letters have passed, but none of Importance.
A Difference, of rather a serious Nature, has sprung up Apparently from a very trivial Source, between the American and French Citizens (in which, hitherto, the Creoles or Natives of the Province, have taken no Open Part, though we Suppose them to favour decidedly the French Interest) of which this is the Origin. That Species of Country Dance, which is best Known & practised in the United States, passes here by the name of Contra Danse, Anglaise, against which (as great Importance is often Attached to mere Words) the Officers and Citizens of France, Strangers & not permanent Residents here, have manifested a decided Disapprobation, and pretended, that the Taste of the Americans, for this Danse, indicated a partiality, to the English, their Enemies: of Consequence, they undertook, not in a very open way at first, to prevent the Americans from practising this Danse, at the Public Ball Room, which Occasioned a trifling Disturbance there, not long after our taking Possession of the Town; To prevent the like in future, the Municipality decreed, that Managers should be Appointed on these Occasions, with ample Powers to preserve order &c. Notwithstanding which, at a public Ball, which took place on the 22d Ultimo, at which we were both present, a great Riot and Disturbance happened, on the Grounds above Stated. Some French Officers & troublesome young Men from Bordeaux, were the Aggressors: much Confusion ensued, Swords were drawn; and it Required the greatest Exertions, to prevent the Spilling of Blood, finally, two Frenchmen, one a Shop keeper in this Town, and the Other, as it afterwards appeared, a Surgeon in the French service, were Arrested, the latter on giving his parole d honour to appear and Answer in the Morning, was released, and the former Committed to the Guard; they were tried the next Morning before a Tribunal of the City, chiefly french, and Acquitted; notwithstanding it was fully proved, that they had been principally, Concerned in Commencing & Promoting the disturbance, and interrupting the Amusement, of the Company. In the Course of the Day, (23d) we Received a Letter from the French Commissioner, A Copy of which, (marked B No 2) is under Cover, complaining that the Citn. Lebalch a French officer, had been summoned before an American Tribunal without any previous Application to him, the Commissioner of France. We instantly replied (as per Copy B No 3.) As we judged the Interruption of the Quiet of the City, to be principally occasioned by the French officers & Citizens, before alluded to, we had determined to insist, with the French Commissioner, on the Evacuation of the Province by the Troops of France in the Course of the succeeding Day (the 24 (calculating erroneously at the Moment, that the Exchange of Ratifications had taken Place on the 24 October, instead of the 21 as was the Fact; and that the three Months, allowed for the Evacuation would expire on the said 24) This Letter a Copy of which you have under Cover (marked B No 1) had been written previously to the Receipt of the Letter (B No 2) from the French Commissioner. This drew from him an intemperate Letter, dated the 25 (Copy B No 4) to which we have not yet thought proper to return an Answer, though it shall not Escape due animadversion.

It may be proper, by way of repelling the Idea that any Thing unfriendly was intended in our applying for an Evacuation of the Province within the Time limited by the Treaty, to observe that a French national Brig the Argo was then and is now lying here, nearly ready for Sea, on board of which these officers might, without Inconvenience have been embarked, had the French Commissioner felt well-disposed towards the Interests of the United States in Relation to the Government of this Province; or inclined to repress the disorderly Conduct of his Countrymen.
In Vindication of our own Character, and that of our Countrymen, in the Eyes of our Government, we have thought proper to obtain the inclosed Depositions, (marked B No 5 to 10) inclusively) given by Men of respectable characters, who were Spectators of the Scene referred to, from which you can judge, how far our Conduct has merited the indecent Imputations, alledged against us, by the Commissioner of France.
His conduct in this affair & since, has fortified a Suspicion, which had previously been entertained, that he is labouring to impress upon the People of this Province, the Idea, that France has not yet abandoned all ulterior Views towards this Country. Whether this Conduct, be a Consequence of Instructions from his Government, or the Result of personal Disappointment, Time alone can determine.
In Support of our Opinion, we beg Leave to allude to the general Tenor of his Proclamation on taking Possession from Spain, a Copy of which was forwarded to you from, Fort Adams: also to the concluding Paragraph of his Letter of the 25 Jany. (Copy B No 4) and we refer you particularly to the 2d Paragraph of his Letter of the 21. Jany (Copy C No 1.) where it will be observed, he advances a Pretension on the Part of France, to interfere, between the Government of the United States and the Citizens of this Province, to see Justice done to the latter, in Relation to the Grants of Land; for such is the Consequence that we attach to his Expressions.
We have been put in Possession of certain Registers of Grants of Land, formerly kept in the office of the Spanish Intendant, consisting of two folio Volumes, and other single Papers to the Amount of another Volume. Some previous Conditions were attempted on the Part of the Commissioner of France to be annexed to the Surrender of these Documents, which have been repelled by us. Copies of our Correspondence on this Subject, (marked C No 1. to No 6) are under Cover. We beg Leave to renew to you the Assurance of our sincere Respect & high Consideration.
William C. C. Claiborne
Ja Wilkinson
 

   
   RC, two copies, and enclosures (DNA: RG 59, TP, Orleans, vol. 3). First RC in a clerk’s hand, signed by Claiborne and Wilkinson; docketed by Wagner with the added notation: “Express / Archives / Riot at Assembly.” Second RC marked duplicate. For enclosures, see nn. 2, 3, 4, 7, and 8.



   
   Claiborne and Wilkinson to JM, 17 Jan. 1804.



   
   The enclosures marked “A” and numbered 1–24 (46 pp.) are copies of the correspondence among Claiborne, Wilkinson, Laussat, commandant William Cooper at Fort Plaquemine, Lt. Enoch Humphreys of the U.S. Army, Dr. John Watkins, François Parent, and others regarding the number, condition, and disposition of the passengers and crew of the Exprès. The documents indicate that the Exprès left Saint-Domingue for Havana on its way to France carrying 400 passengers and crew but was forced by contrary winds into Santiago de Cuba, where some 250 individuals, including the ship’s American captain, insisted on staying. The local French prefect made Bourgoin de Sey captain, gave the ship supplies for fifteen days, and ordered the vessel to Charleston with 140 passengers, mostly wounded soldiers. Contrary winds drove the ship to the Balize, where it arrived in urgent need of repairs and provisions with 119 people on board, 27 having died on the voyage of their injuries. At least 17 of those on board were described as “sick or lame”; the passengers were unarmed and seemed to be free of active disease. Claiborne and Wilkinson, citing the law of nations and concern for public health, initially ordered the ship, passengers, and crew to be held at Plaquemine, where Cooper and Humphreys were charged with providing lodging and supplies. Laussat, who strongly and repeatedly protested the order banning the refugees from New Orleans, was asked to make arrangements to send them to French territory. After receiving reports from Humphreys and Watkins, Claiborne and Wilkinson allowed the ship to come to New Orleans for repair but ordered the military passengers to remain at Plaquemine while Laussat completed arrangements he had agreed to make for them to depart on the Argo.



   
   The enclosure marked “B No 1.” is a copy of Claiborne and Wilkinson to Laussat, 23 Jan. 1804 (1 p.; see Claiborne to JM, 24 Jan. 1804, n. 1). The enclosure marked “B No 2” is a copy of Laussat to Claiborne and Wilkinson, 23 Jan. 1804 (1 p.; in French), complaining that Lebalch, a health officer in the French army resident on the Argo who was under Laussat’s direct authority, said he had been ordered before a U.S. tribunal and asking how this could have occurred. The enclosure marked “B No 3” is a copy of Claiborne and Wilkinson to Laussat, 23 Jan. 1804 (1 p.), stating that Lebalch had been ordered before the court on a charge of breach of the peace. Should he be acquitted, they asked Laussat to arrange his immediate removal from Louisiana because of his indecorous conduct and disposition to disturb the peace. The enclosure marked “B No 4” is a copy of Laussat to Claiborne and Wilkinson, 25 Jan. 1804 (3 pp.; in French), expressing puzzlement at their request for the embarkation of French troops since, although some Spanish troops remained, there were no French troops in Louisiana to be removed and arguing that the time period provided for any evacuation had begun on 26 Nov. 1803, when he received the ratifications. Laussat denied that French citizens had been involved in the 22 Jan. disturbance and stated that the sale of Louisiana had stipulated that the people might retain their own habits, ways, and tastes. He further asked that Claiborne and Wilkinson refrain from blaming the French for things they had not done and from giving him orders he could not execute.



   
   The enclosure marked “B No 5” is a copy of George W. Morgan’s 28 Jan. 1804 deposition with a 31 Jan. 1804 certification by Justice Beverly Chew (3 pp.; printed in Carter, Territorial Papers, Orleans, 9:180–82), describing the incident at the 22 Jan. 1804 public ball and praising the actions of the U.S. commissioners. The enclosures marked “B” and numbered 6–10 are similar depositions (16 pp.) by James Proffit, William Brown, George Pollock, and William Simpson, each certified by Chew, and a report by Chew certified by Justice Eugene Dorsier (6 pp.), all of which exculpate the Americans present and praise the pacific overtures of the U.S. commissioners. Filed with the enclosures marked “B” is a note in Wagner’s hand: “Recd. with Messrs. Claiborne & Wilkinson’s 7 Feby. 1804. Disturbance at the Assembly.”




   
   The second RC omits this paragraph.



   
   For Laussat’s proclamation, see Claiborne and Wilkinson to JM, 8 Dec. 1803, n. 1.



   
   The enclosure marked “C No 1.” is a copy of Laussat to Claiborne and Wilkinson, 21 Jan. 1804 (2 pp.; in French), in which Laussat asked the U.S. commissioners to name two people to meet with his representatives, Joseph Daugerot and Jean Paul Blanque, to receive the government archives, which he wanted deposited where they would be accessible to the public, since they concerned both Louisiana and the Floridas and contained titles and matter of interest to French, Spanish, and U.S. citizens. The enclosure marked “C No 4.” is a copy of Laussat to Claiborne and Wilkinson, 25 Jan. 1804 (2 pp.; in French), in which Laussat stated that Article 2 of the treaty (see n. 8, below) did not contradict his demand and added that he had not refused to surrender the documents until he had copies but had asked where they would be deposited.



   
   The enclosure marked “C No 2” is a copy of Claiborne and Wilkinson to Laussat, 23 Jan. 1804 (2 pp.), acknowledging receipt of Laussat’s 21 Jan. 1804 letter and stating that Article 2 of the Louisiana Purchase treaty required that the archives be left in the possession of the U.S. commissioners and that copies be given to the judges and municipal officers. They were ready to receive the archives at any time and had appointed Decius Wadsworth and Daniel Clark to confer with Daugerot and Blanque on the subject. A place of deposit would be designated later. The enclosure marked “C No 3” is a copy of Laussat to Claiborne and Wilkinson, 24 Jan. 1804 (1 p.; in French), stating that he could not surrender the archives until he had met with them to decide on a place of deposit. The enclosure marked “C No 5.” is a copy of Claiborne and Wilkinson to Laussat, 25 Jan. 1804 (1 p.), replying that the archives would be deposited in the office formerly occupied by the Spanish provincial secretary for Louisiana, which had been selected for its proximity to the commissioners’ residence. The enclosure marked “C No 6.” is a copy of Laussat’s 26 Jan. 1804 reply (1 p.; in French), stating that he had ordered Daugerot and Blanque to make arrangements with Wadsworth and Clark for the delivery of the archives.


